Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 12/18/2019.
Claims 1-14 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 8-10 are rejected on the ground of nonstatutory double patenting as being patentable over claims 1-16 of prior U.S. Patent No. US10430324 B2.  
Claims 1-3 and 8-10 of current application and claims 1-16 in the US patent above are compared as below:
Current System Claims 1-3
USPAT US10430324B2
1. A system for automated intelligent mobile application testing comprising:
an external client development system coupled to a mobile application test controller;
the mobile application test controller stored in a memory of and operating on a processor of a computing device and configured to:



receive a mobile application for testing from an external client development system;
load the mobile application onto a test mobile device via a plurality of standard application programming interfaces;




exercise each of a plurality of user interface elements on each of a plurality of display screens presented by the mobile application to predictively analyze correct behavior of that element while simulating human interaction with those elements;



generate a screen relationship graph containing a relationship representation of a plurality of screens presented by the mobile application; generate a recommended test sequence of any user interface elements tested from predictively expected behavior for that element;


generate a priority value for each recommended test sequence from predictively expected behavior for that element;
exercise the mobile application using a recommended test sequence;
receive test results from the recommended test sequence associated with visual display of the user interface elements on each display screen;
communicate the test results with external client development system; and
store the test results into a screen path analyzer data store for later use in 


generating test sequences and test sequence priority values; and a plurality of mobile test devices comprises one or more mobile devices and one or more test device virtual machines, the test mobile device used in testing the mobile application being one of the pluralities of mobile test devices.





a mobile application testing module stored in a memory of and operating on a processor of a computing device and configured to:



receive a mobile application for testing from an external source;
communicate with a mobile device via a plurality of standard application programming interfaces;


direct an operating system of the mobile device to install the mobile application;
identify and exercise each of a plurality of user interface elements on each of a plurality of screens presented by the mobile application, analyzing contextual clues present in the plurality of user interface elements to predict correct behavior of that element while simulating human interaction with those elements;

create a relationship representation of a plurality of screens presented by the mobile application;
identify any deviation in behavior of any user interface elements tested from predictively expected behavior for that element;











communicate with an issue tracking system; and
a test results output module stored in a memory of and operating on a processor of a computing device and configured to:

format a plurality of results received from the mobile application testing module to best accomplish a predetermined function of those results.

predictive analysis is based at least in part on a plurality of contextual cues found on a plurality of screens presented by the mobile application.
2. The system of claim 1, wherein the predictive analysis is based at least in part on a plurality of previously-learned behavioral expectations.
3. The system of claim 1, wherein the predictive analysis is based at least in part on a plurality of previously-learned behavioral expectations.

3. The system of claim 1, wherein the predictive analysis is based at least in part on a plurality of instructions received from the issue tracking system.
Current Method Claims 8-9

Methods Claims in USPAT US10430324B2
8. A method for automated intelligent mobile application testing comprising the steps of:

receiving a mobile application for testing from an external client development system;

loading the mobile application onto a test mobile device via a plurality of standard application programming interfaces;




exercising each of a plurality of user interface elements on each of a plurality of display screens presented by the mobile application to predictively analyze correct behavior of that element while simulating human interaction with those elements;




generating a screen relationship graph containing a relationship representation of a plurality of screens presented by the mobile application;
generating a recommended test sequence of any user interface elements tested from predictively expected behavior for that element; generating a priority value for each recommended test sequence from predictively expected behavior for that element;
exercising the mobile application using a recommended test sequence;
receiving test results from the recommended test sequence associated with visual display of the user interface elements on each display screen;


communicating the test results with external client development system; and
storing the test results into a screen path analyzer data store for later use in generating test sequences and test sequence priority values.


a) retrieving a mobile application to be tested from an external source using a mobile application testing module stored in a memory of and operating on a processor of a computing device;

b) directing, using a plurality of application programming interfaces, the operating system of a mobile device to install and run the mobile application;

c) identifying and exercising each of a plurality of user interface elements on each of a plurality of screens presented by the mobile application, analyzing contextual clues present in the plurality of user interface elements to predict correct behavior correct behavior of that element while simulating human interaction with those elements;

d) creating a relationship representation of a plurality of screens presented by the mobile application;


e) identifying any deviation in behavior of any user interface elements tested from predictively expected behavior for that element;









f) communicating with an issue tracking system; and
g) formatting a plurality of results received from the mobile application testing module to best accomplish a predetermined function of those results using a test results output module stored in a memory of and operating on a processor of a computing device.
9. The method of claim 8, wherein the predictive analysis is based at least in part on a plurality of contextual cues found on a plurality of screens presented by the mobile application.

11. The method of claim 9, wherein the predictive analysis is based at least in part on a plurality of instructions received from the issue tracking system.

10. The method of claim 8, wherein the predictive analysis is based at least in part on a plurality of previously-learned behavioral expectations.

10. The method of claim 9, wherein the predictive analysis is based at least in part on a plurality of previously-learned behavioral expectations.


Although the conflicting claims are not identical, they are not patentably distinct from each other as being highlighted in the compared table.  Current claims 1-3, and 8-19 recite a system and method for automated intelligent mobile application testing, where the current independent claims recite to include generating a priority value for each recommended test sequence, in associated with a predictively expected behavior for that element. The US patent directs to identify any deviation in behavior of any user interface elements tested from predictively expected behavior for that element. The differences found in the US patent could be  modified as result of identifying any deviation in behavior of any user interface elements tested from predictively expected behavior from generating a priority value for each recommended test sequence, in associated with a predictively expected behavior of the claims.
Therefore, it would be obvious to an ordinary of skills before the affective filing of the claimed invention to obtain the result of identifying deviation in behavior of any user interface elements tested from predictively expected behavior for that element claimed the US Patent for resulting a priority value for each recommended test sequence from predictively expected behavior for that element as of the claims. 


Allowable Subject Matter

Without filing Terminal disclaimer, claims 4-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3 and 8-10 are rejected under the Double Patenting. All of the claims would be allowable if resolved with Approved Terminal Disclaimer filing.  


Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

TTV
January 15, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191